UNITED STATES of America, Plaintiff-Appellee,

                                                      v.
                          Ignasio Maldenaldo SANCHEZ, Defendant-Appellant.

                               United States of America, Plaintiff-Appellee,

                                                      v.

                             Santiago Gilberto Sanchez, Defendant-Appellant.
                                         Nos. 00-13347, 00-13447.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                               April 19, 2001.

Appeals from the United States District Court for the Northern District of Georgia (No. 98-00049-CR-HLM-
4-5); Harold L. Murphy, Judge.
(Opinion February 26, 2001, 242 F.3d 1294, 11th Cir., 2001).
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.
        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestion of rehearing en
banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing
en banc.

        IT IS ORDERED that the above causes shall be reheard by this court en banc. The previous panel's
opinion is hereby VACATED.